Mr. Justice Harker delivered the opinion of the court. It is provided by section 11, article 9 of our State constitution : “ The fees, salary or compensation of no municipal officer who is elected or appointed for a definite term of office, shall be increased or diminished during such term.” Section 13, article 6 of chapter 24, Revised Statutes, provides : “ The mayor of any city shall receive such compensation as the city council may by ordinance direct, but his compensation shall not be changed during his term of office.” We are clearly of the opinion that appellant’s salary at the time he was elected and installed into office was fixed by the ordinance of May 24, 1898. The first section of it is as follows : “ The salary of the mayor shall be $500 per annum.” It is contended that it applies only to that year. But no such limitation appears anywhere in the ordinance. There is nothing uncertain about the language quoted. It declares plainly that the mayor’s salary shall be $500 per annum, not for one year merely, but indefinitely. The clear meaning is that $500 each year shall be paid to that official until a change in amount shall be legally provided for by ordinance. The attempted change was not made until after appellant had entered upon his term of office and was, therefore, in direct violation of the constitutional and statutory provisions above quoted. Counsel for appellant would have us read into the section of the ordinance of 1898 relating to the mayor’s salary, the words “ for the fiscal year, 1898,” because it was but a re-enactment of the same provision contained in ordinances passed in 1893, 1894, 1895, 1896 and 1897. It is argued that an intention of the city council that such ordinance should be only temporary is manifested by its annual adoption. Where the language of an ordinance is clear and admits of no ambiguity, courts will not go outside of it to find the intention of its enactors. Frye et al. v. C. B. & Q. R. R. Co., 73 Ill. 399; Beardstown et al. v. Virginia et al., 76 Ill. 34; Martin et al. v. Swift, 120 Ill. 488. It is contended that appellee is estopped from asserting the illegality of the ordinance, because of the action taken by him with reference to it while he was a member of the city council. It appears from the record that appellee was a member of the city council and a member of the salary committee. At the meeting of the council on May 22, 1899, a majority of the committee reported to the council in favor of raising the mayor’s salary to $1,500. Appellee was in favor of the salaries remaining as fixed by the ordinance of 1898, and submitted a minority report to that effect. There was opposition to raising the salaries of some of the officers, as recommended by the majority of the committee, and a motion to adopt the majority report was lost. A motion was then made to adopt the majority report in reference to the mayor’s salary and that the salaries of the other officers remain the same as that provided by the ordinance of 1898. That motion was carried by a vote of twelve to two. Appellee voted in the negative. The ordinance as revised was then put upon its final passage and all voted for it. We do not think appellee’s vote on the final passage of the ordinance estops him from asserting its illegality as a taxpayer and a citizen. As a member of the city council his attitude toward raising the salaries of officials was hostile until after it had been decided by a large majority vote to raise the salary of the mayor. He opposed and protested to the point where opposition and protest could no longer serve any purpose. To vote against the ordinance, as revised, could no longer avail anything, and would put him on record as being against continuing the salaries of other officers as fixed by the ordinance of 1898. a proposition he was in favor of. The decree of the Circuit Court will be affirmed.